Citation Nr: 0502992	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  93-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impairment of the 
arm and wrist, as secondary to exposure to mustard gas. 

2.  Entitlement to service connection for dizziness, as 
secondary to exposure to mustard gas.   

3.  Entitlement to service connection for double vision, as 
secondary to exposure to mustard gas. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, bronchitis, and emphysema, as secondary to 
exposure to mustard gas.   

5.  Entitlement to service connection for esophageal 
achalasia, as secondary to exposure to mustard gas.   

6.  Entitlement to service connection for postoperative 
residuals of the removal of a polyp from the vocal cords, as 
secondary to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal in 
June 1994 and April 1996.  

The veteran appealed an October 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A January 2001 Court order vacated and remanded the Board's 
decision.  A copy of the Court's order has been included in 
the claims file.  

The Board again remanded the appeal in September 2001.  

In a statement received in November 2004 the veteran's 
representative indicates a desire to claim entitlement to 
service connection for cancers, that are identified in the 
evidence submitted in connection with that statement, as a 
direct result of the veteran's exposure to mustard gas.  This 
claim is referred to the RO for its consideration.  


FINDINGS OF FACT

1.  The veteran participated in mustard gas testing from 
January 2, 1945, to May 9, 1945; however, inhalation of, or 
full body exposure to mustard gas was not shown as such tests 
only involved exposure of vesicant gases to the veteran's 
forearms, which were in arm chambers.  

2.  The veteran does not have wrist and arm pain or 
impairment that is related to active service, including 
exposure to mustard gas.  

3.  The veteran does not have dizziness that is related to 
active service, including exposure to mustard gas.  

4.  The veteran does not have double vision that is related 
to active service, including exposure to mustard gas.  

5.  The veteran does not have chronic obstructive pulmonary 
disease, bronchitis, and emphysema that are related to active 
service, including exposure to mustard gas.  

6.  The veteran does not have esophageal achalasia that is 
related to active service, including exposure to mustard gas.  

7.  The veteran does not have status post residuals of the 
removal of a polyp from the vocal cords that is related to 
active service, including exposure to mustard gas.  




CONCLUSIONS OF LAW

1.  Impairment of arm and wrist function, claimed as due to 
mustard gas exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2004).  

2.  Dizziness, claimed as due to mustard gas exposure, was 
not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.316.

3.  Double vision, claimed as due to exposure to mustard gas, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.316.  

4.  Chronic obstructive pulmonary disease, bronchitis, and 
emphysema, claimed as due to mustard gas exposure, were not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.316.  

5.  Esophageal achalasia, claimed as due to mustard gas 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.316.  

6.  Residuals of the removal of a polyp from the vocal cords, 
claimed as due to mustard gas exposure, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the veteran's claim was initially adjudicated 
in an action in April 1993, prior to the enactment of the 
VCAA.  The veteran was not notified of the VCAA until he was 
provided an official letter, dated in November 2001.  He 
received further notification of the VCAA by official letters 
dated in April 2002 and November 2003.  He was further 
advised regarding regulations implementing the VCAA in an 
October 2003 supplemental statement of the case.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The November 2001, April 2002, and November 2003 letters, in 
conjunction with the original statement of the case, and 
supplemental statements of the case, advised the veteran of 
what information and evidence was needed to substantiate his 
claim.  He was advised specifically in the November 2001 
letter of the need to submit any evidence in his possession 
that pertains to the claim.  The April 2002 letter described 
the evidence needed and advised the veteran to send the 
evidence needed.  A statement of the case and supplemental 
statement of the case informed the veteran of the elements 
needed for a successful claim, and specifically told him what 
evidence was missing in his case.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been given ample time to 
respond to the statement of the case and supplemental 
statements of the case, as well as the above referenced 
letters.  For these reasons, to decide the appeal now would 
not be prejudicial error to the claimant.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which, under 38 
U.S.C.A. § 511(e) are subject to decision by the Secretary, 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the claimant covering all 
content requirements prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, VA treatment records 
have been obtained and the veteran has been afforded multiple 
VA examinations and personal hearings.  Multiple attempts 
have been made to obtain records from the National archives 
and some records have been obtained.  There is no indication 
that any further effort in obtaining additional records from 
the National Archives would result in any further records 
forthcoming, or that any further records could exist that 
would be beneficial to the veteran at this time.   

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced:  (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316.  (It is 
noted that chronic pulmonary disease, bronchitis, and 
emphysema are among the conditions that are associated with 
full body exposure to sulfur mustard.)  

Service medical records do not reflect that the veteran 
received any treatment for exposure to mustard gas.  Neither 
do service medical records reflect any complaint, finding, or 
treatment for wrist and arm pain or impairment, dizziness, 
double vision, chronic obstructive pulmonary disease, 
bronchitis, and emphysema, esophageal achalasia, and polyps 
of the vocal cords.  The report of the veteran's October 1946 
service separation examination reflects no pertinent 
findings.  

It is neither asserted nor shown that the veteran experienced 
full body exposure to mustard gas.  It is asserted and shown 
that the veteran was a subject for mustard gas experiments 
while confined at the U. S. Naval Disciplinary Barracks at 
Hart's Island, New York, from January 2, 1945, to May 9, 
1945.  On January 10, 1945, the veteran received a 
commendation for having offered himself as a subject for 
experiments with chemical warfare agents.  

Private medical records from the Baptist Medical Center 
reflect that the veteran was diagnosed with achalasia in 1971 
with dilation of the upper esophagus with resulting 
bronchitis.  He had a reported history of dysphagia since 
1962.  

Private treatment records from Dr. Syfrett note a diagnosis 
of bronchitis in June 1982 and vertigo in November 1984.  A 
June 1988 report from Dr. Toner reflects that the veteran had 
been referred to him for intermittent episodes of vertigo 
since 1975.  Treatment records from Dr. Mauney, a private 
physician, reflect treatment for chronic obstructive 
pulmonary disease with the diagnosis first being noted in 
November 1989.  

The reports of VA examinations conducted in October 1991, 
June 1992, March 1995, with addendums dated in March, April 
and May 1995, and August 1996, and July 2003examination 
reports, with a September 2003 addendum, have been reviewed.  
None of these examinations reflect that the veteran's wrist 
and arm pain or impairment, dizziness, double vision, chronic 
obstructive pulmonary disease, bronchitis, and emphysema, 
esophageal achalasia, and status post removal of a polyp from 
the vocal cords are related to the veteran's mustard gas 
exposure during service.  The March, April, and May addendums 
reflect that the veteran's wrist and arm pain or impairment, 
dizziness, double vision, chronic obstructive pulmonary 
disease, bronchitis, and emphysema, esophageal achalasia, and 
status post removal of a polyp from the vocal cords are 
unrelated to the veteran's exposure to mustard gas.  The 
report of the July 2003 VA medical examination also reaches 
the conclusion that there is no relation between these 
disabilities and mustard gas exposure, with the exception 
that the July 2003 examination does not address wrist and arm 
pain or impairment exclusive of paresthesia of both arms.  

The veteran and his son have offered testimony relating to 
when the veteran's symptoms of each of the disabilities for 
which service connection is sought first appeared.  However, 
neither of these individuals are qualified, as laypersons, to 
offer a medical diagnosis or medical etiology for the 
symptoms reported.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

During the veteran's personal hearing, held before the 
undersigned in June 2004, the veteran indicated that no 
private or VA doctor had ever said the conditions for which 
he seeks service connection are related to mustard gas 
exposure.  A review of all of the evidence of record confirms 
that there is no competent medical evidence indicating that 
the veteran's wrist and arm pain or impairment, dizziness, 
double vision, chronic obstructive pulmonary disease, 
bronchitis, and emphysema, esophageal achalasia, and status 
post removal of a polyp from the vocal cords are related to 
the veteran's mustard gas exposure during active service.  
Rather, all of the competent medical evidence, that addresses 
the issue, has concluded that there is no relationship 
between these disabilities and his exposure to mustard gas 
during his active service.  

Further, there is no competent medical evidence that relates 
any of these disabilities to his active service and no 
competent medical evidence indicating that they existed 
during his active service.  Rather, all of the competent 
medical evidence indicates that the disabilities for which 
service connection is sought occurred many years after the 
veteran's active service.  

Accordingly, a preponderance of the evidence is against the 
claims for service connection for wrist and arm pain or 
impairment, dizziness, double vision, chronic obstructive 
pulmonary disease, bronchitis, and emphysema, esophageal 
achalasia, and status post removal of a polyp from the vocal 
cord, including as due to mustard gas exposure.  


ORDER

Service connection for wrist and arm pain or impairment, as 
due to mustard gas exposure, is denied.  

Service connection for dizziness, as due to mustard gas 
exposure, is denied.  

Service connection for double vision, as due to mustard gas 
exposure, is denied.  

Service connection for chronic obstructive pulmonary disease, 
bronchitis, and emphysema, as due to mustard gas exposure is 
denied.  

Service connection for esophageal achalasia, as due to 
mustard gas exposure, is denied.  

Service connection for status post removal of a polyp from 
the vocal cords, as due to mustard gas exposure, is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


